

116 S2954 IS: Toll Credit Marketplace Act
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2954IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mrs. Shaheen (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a pilot toll credit marketplace program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Toll Credit Marketplace Act. 2.Toll credit marketplace pilot program (a)DefinitionsIn this section:
 (1)Pilot programThe term pilot program means the toll credit marketplace pilot program established under subsection (b). (2)SecretaryThe term Secretary means the Secretary of Transportation.
 (3)StateThe term State has the meaning given the term in section 101 of title 23, United States Code. (4)Toll creditThe term toll credit means the credit that can be used toward the non-Federal share requirement under section 120(i) of title 23, United States Code.
 (5)Toll credit marketplaceThe term toll credit marketplace means a market in which toll credits can be purchased and sold by States participating in the pilot program.
 (b)Establishment of pilot programNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and implement a pilot program to develop a toll credit marketplace for States to buy and sell toll credits in accordance with this section.
 (c)PurposesThe purposes of the pilot program are— (1)to identify the extent of the demand to purchase toll credits;
 (2)to identify the cash price of toll credits through bilateral transactions between participating States;
 (3)to analyze the impact of the purchase or sale of toll credits on transportation expenditures; and (4)to test the feasibility of expanding the toll credit market to allow all States to participate on a permanent basis.
 (d)ParticipantsThe Secretary shall select not fewer than 10 States to participate in the pilot program. (e)AdministrationIn carrying out the pilot program, the Secretary—
 (1)shall establish procedures for a toll credit marketplace;
 (2)not later than 90 days after the date of enactment of this Act, shall provide notice to States that the Secretary is requesting participants for the pilot program; and
 (3)shall allow to participate in the pilot program— (A)a State that maintains a toll credit balance accumulated before the date of enactment of this Act;
 (B)a State that does not maintain infrastructure for the collection of toll credits; and
 (C)a State that has not accumulated a toll credit balance. (f)Transfer or sale of toll credits (1)In generalIn carrying out the pilot program, the Secretary shall allow a participating State to sell a toll credit not previously used by the State under section 120(i) of title 23, United States Code.
 (2)RequirementA State participating in the toll credit marketplace shall be subject to section 120(i)(2) of title 23, United States Code.
 (3)Website supportThe Secretary shall establish an online platform that allows participating States to offer and bid on toll credit purchases.
				(4)Oversight
 (A)In generalThe Secretary may— (i)review any purchase and sale of a toll credit under the pilot program; and
 (ii)limit or prohibit a purchase or sale of a toll credit under the pilot program if the Secretary determines that the purchase or sale is not consistent with the purposes of the pilot program.
 (B)AppealIf the Secretary limits or prohibits a purchase or sale of a toll credit under subparagraph (A)(ii)—
 (i)the Secretary shall provide to the State notice of that determination; (ii)not later than 30 days after the date on which the State receives the notice under clause (i), the State may request that the Secretary reconsider the determination; and
 (iii)not later than 60 days after the date on which the Secretary receives a request under clause (ii), the Secretary shall make a determination on the request.
						(g)Use of toll credits and funds
 (1)Use of toll credits by purchaserA participating State shall use a toll credit purchased under the pilot program toward the non-Federal share requirement for a project carried out under title 23 or chapter 53 of title 49, United States Code, in accordance with section 120(i) of title 23, United States Code.
 (2)Use of proceeds from sale of toll creditsA participating State shall use the proceeds from the sale of a toll credit under the pilot program for a project eligible for assistance under title 23 or chapter 53 of title 49, United States Code.
				(h)Metropolitan planning organization and local government toll credit allocation
 (1)Purchase of toll creditsOn request of a metropolitan planning organization or local government in the State, and with a timely payment of the amount of the toll credits, a State may purchase toll credits under this section on behalf of the metropolitan planning organization or local government.
 (2)Allocation of toll creditsOn approval of the relevant metropolitan planning organization or local government, a State may allocate toll credits purchased by the State for use by the metropolitan planning organization or local government.
 (i)Limitation on use of Federal funds for the purchase of toll creditsA State, metropolitan planning organization, or local government may not use Federal funds to purchase toll credits on the toll credit marketplace.
			(j)Reporting requirements
 (1)State reportNot later than 30 days after each purchase or sale in the toll credit marketplace under the pilot program—
 (A)the State that sold the toll credit shall provide to the Secretary information on the transaction, including—
 (i)the amount of cash received; (ii)the value of the toll credit sold;
 (iii)the intended use of the cash; and (iv)the remaining toll credit balance of the State; and
 (B)the State that purchased the toll credit shall provide to the Secretary information on— (i)the value of the toll credit purchased; and
 (ii)the anticipated use of the toll credit. (2)Annual reportsNot later than 1 year after the date on which the pilot program is established under subsection (b) and each year thereafter for the duration of the pilot program, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the progress of the toll credit marketplace.
 (3)Final reportNot later than the date on which the pilot program terminates under subsection (l), the Secretary shall—
 (A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (i)evaluates whether a toll credit marketplace is viable; (ii)describes the buying and selling activities of the toll credit marketplace;
 (iii)determines the average sales price of toll credits; (iv)evaluates whether the pilot program could be expanded to more States or all States;
 (v)provides updated information on the toll credit balance accumulated by each State; and (vi)describes the list of projects that were assisted by the pilot program; and
 (B)make the report under subparagraph (A) publicly available on the website of the Secretary. (k)GAO reportAfter the end of the first year during which the toll credit marketplace is in operation, the Comptroller General of the United States shall—
 (1)conduct a study on the performance of the toll credit marketplace; and (2)submit to Congress a report that includes—
 (A)an evaluation regarding whether the pilot program is successful; and (B)any recommendations on how to improve the pilot program.
 (l)SunsetThe pilot program shall terminate on the date that is 5 years after the date on which the pilot program is established.